COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO.
2-02-433-CR
 
RICARDO CASTILLO OLGUIN                                                          APPELLANT
V.
THE STATE OF TEXAS                                                                       
STATE
------------
FROM THE 158TH
DISTRICT COURT OF DENTON COUNTY
------------
MEMORANDUM
OPINION(1)
------------
Ricardo Castillo Olguin appeals from his
conviction for driving while intoxicated. In a single point, appellant complains
that the trial court improperly admitted his intoxilyzer test results into
evidence because the State failed to lay a proper foundation for their
admission. This complaint is waived because a videotape on which the officer who
administered the test could be heard telling appellant what the test results
were had previously been published to the jury without objection. See Leday
v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998). We overrule
appellant's point and affirm the trial court's judgment.
 
                                                                      
PER CURIAM
 
PANEL F: CAYCE, C.J.; GARDNER and WALKER,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: August 14, 2003

1. See Tex. R.
App. P. 47.4.